                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      Civil Action No.: 3:17-cv-232-RJC-DSC

 PHYLLIS GASTON,

                Plaintiff,                                           ORDER

 v.

 THE ANSON COUNTY BOARD OF
 EDUCATION,

                Defendant.

       THIS MATTER IS before the Court on pro se Plaintiff’s “[Motion for] Stay of Judgment

or Order Pending Appeal” (document#66) and “Defendant’s Response …” (document #70).

       This Motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C.

§636(b)(1)(B), and is now ripe for the Court’s consideration.

       The Court has granted summary judgment in Defendant’s favor and ordered sanctions for

attorney’s fees and costs against Plaintiff for her failure to appear at her deposition. (document

#63). The Court directed Defendant to document those fees and costs, which Defendant has done.

(document #65). But a final order and judgment has not been entered. Nevertheless, Plaintiff has

moved to stay enforcement of the final order or judgment.

       Since no final order has been entered against Plaintiff, her Motion to Stay is denied.

       The Clerk is directed to send copies of this Memorandum and Order to pro se Plaintiff, to

defense counsel, and to the Honorable Robert J. Conrad, Jr.

       SO ORDERED.

                                         Signed: August 22, 2019
